UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07803 Name of Registrant: Vangaurd Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28th Date of reporting period: May 31, 2013 I tem 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of May 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.6%) U.S. Government Securities (87.2%) United States Treasury Note/Bond 2.250% 5/31/14 1,487 1,518 United States Treasury Note/Bond 0.750% 6/15/14 3,685 3,707 United States Treasury Note/Bond 0.250% 6/30/14 4,435 4,439 United States Treasury Note/Bond 0.625% 7/15/14 6,935 6,970 United States Treasury Note/Bond 0.125% 7/31/14 5,000 4,997 United States Treasury Note/Bond 2.625% 7/31/14 800 823 United States Treasury Note/Bond 0.500% 8/15/14 8,425 8,457 United States Treasury Note/Bond 4.250% 8/15/14 3,365 3,529 United States Treasury Note/Bond 0.250% 8/31/14 5,600 5,604 United States Treasury Note/Bond 2.375% 8/31/14 3,910 4,016 United States Treasury Note/Bond 0.250% 9/15/14 5,820 5,825 United States Treasury Note/Bond 0.250% 9/30/14 7,100 7,104 United States Treasury Note/Bond 2.375% 9/30/14 170 175 United States Treasury Note/Bond 0.500% 10/15/14 5,850 5,873 United States Treasury Note/Bond 2.375% 10/31/14 30 31 United States Treasury Note/Bond 0.375% 11/15/14 7,815 7,832 United States Treasury Note/Bond 4.250% 11/15/14 2,745 2,905 United States Treasury Note/Bond 0.250% 11/30/14 4,050 4,051 United States Treasury Note/Bond 2.125% 11/30/14 2,800 2,879 United States Treasury Note/Bond 0.250% 12/15/14 5,850 5,852 United States Treasury Note/Bond 0.125% 12/31/14 551 550 United States Treasury Note/Bond 2.625% 12/31/14 4,940 5,125 United States Treasury Note/Bond 0.250% 1/15/15 2,625 2,625 United States Treasury Note/Bond 2.250% 1/31/15 7,050 7,282 United States Treasury Note/Bond 0.250% 2/15/15 5,381 5,379 United States Treasury Note/Bond 4.000% 2/15/15 4,775 5,076 United States Treasury Note/Bond 0.250% 2/28/15 6,000 5,998 United States Treasury Note/Bond 2.375% 2/28/15 6,525 6,763 United States Treasury Note/Bond 0.375% 3/15/15 6,070 6,079 United States Treasury Note/Bond 0.250% 3/31/15 3,975 3,973 United States Treasury Note/Bond 2.500% 3/31/15 8,690 9,040 United States Treasury Note/Bond 0.375% 4/15/15 450 451 United States Treasury Note/Bond 0.125% 4/30/15 4,000 3,988 United States Treasury Note/Bond 2.500% 4/30/15 4,865 5,069 United States Treasury Note/Bond 0.250% 5/15/15 3,865 3,861 United States Treasury Note/Bond 4.125% 5/15/15 3,845 4,130 United States Treasury Note/Bond 0.250% 5/31/15 5,000 4,995 United States Treasury Note/Bond 0.375% 6/15/15 7,565 7,574 United States Treasury Note/Bond 1.875% 6/30/15 1,570 1,620 United States Treasury Note/Bond 0.250% 7/15/15 3,470 3,464 United States Treasury Note/Bond 1.750% 7/31/15 3,380 3,482 United States Treasury Note/Bond 0.250% 8/15/15 3,375 3,368 United States Treasury Note/Bond 4.250% 8/15/15 5,405 5,867 United States Treasury Note/Bond 1.250% 8/31/15 5,455 5,565 United States Treasury Note/Bond 0.250% 9/15/15 6,250 6,234 United States Treasury Note/Bond 0.250% 10/15/15 12,130 12,094 United States Treasury Note/Bond 1.250% 10/31/15 250 255 United States Treasury Note/Bond 1.375% 11/30/15 10,250 10,497 United States Treasury Note/Bond 0.250% 12/15/15 7,790 7,758 United States Treasury Note/Bond 2.125% 12/31/15 500 522 United States Treasury Note/Bond 2.000% 1/31/16 8,460 8,809 United States Treasury Note/Bond 0.375% 2/15/16 7,130 7,116 United States Treasury Note/Bond 0.375% 3/15/16 9,390 9,365 United States Treasury Note/Bond 0.250% 4/15/16 6,840 6,793 United States Treasury Note/Bond 0.250% 5/15/16 3,050 3,028 United States Treasury Note/Bond 5.125% 5/15/16 2,500 2,837 United States Treasury Note/Bond 1.750% 5/31/16 6,000 6,218 United States Treasury Note/Bond 3.250% 5/31/16 500 541 Agency Bonds and Notes (11.4%) 1 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 50 52 1 Federal Farm Credit Banks 1.625% 11/19/14 50 51 1 Federal Farm Credit Banks 0.270% 2/24/15 750 749 1 Federal Farm Credit Banks 0.500% 6/23/15 200 201 1 Federal Farm Credit Banks 1.500% 11/16/15 50 51 1 Federal Farm Credit Banks 1.050% 3/28/16 100 101 1 Federal Home Loan Banks 2.500% 6/13/14 100 102 1 Federal Home Loan Banks 5.500% 8/13/14 1,870 1,988 1 Federal Home Loan Banks 4.500% 11/14/14 100 106 1 Federal Home Loan Banks 2.750% 12/12/14 675 700 1 Federal Home Loan Banks 0.250% 1/16/15 1,375 1,374 1 Federal Home Loan Banks 0.250% 2/20/15 600 600 1 Federal Home Loan Banks 0.500% 11/20/15 1,680 1,683 1 Federal Home Loan Banks 3.125% 3/11/16 425 454 1 Federal Home Loan Banks 0.375% 6/24/16 400 398 2 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 285 294 2 Federal Home Loan Mortgage Corp. 1.000% 7/30/14 200 202 2 Federal Home Loan Mortgage Corp. 1.000% 8/20/14 615 621 2 Federal Home Loan Mortgage Corp. 1.000% 8/27/14 2,655 2,681 2 Federal Home Loan Mortgage Corp. 0.500% 9/19/14 475 476 2 Federal Home Loan Mortgage Corp. 0.750% 11/25/14 480 484 2 Federal Home Loan Mortgage Corp. 0.625% 12/29/14 2,060 2,071 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/15 50 53 2 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 675 704 2 Federal Home Loan Mortgage Corp. 0.500% 4/17/15 1,000 1,003 2 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 500 542 2 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 1,035 1,067 2 Federal Home Loan Mortgage Corp. 4.750% 11/17/15 500 553 2 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 1,700 1,699 2 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 980 1,036 2 Federal National Mortgage Assn. 1.125% 6/27/14 475 480 2 Federal National Mortgage Assn. 0.875% 8/28/14 2,285 2,304 2 Federal National Mortgage Assn. 0.625% 10/30/14 1,305 1,312 2 Federal National Mortgage Assn. 2.625% 11/20/14 1,610 1,665 2 Federal National Mortgage Assn. 0.750% 12/19/14 500 504 2 Federal National Mortgage Assn. 0.375% 3/16/15 1,650 1,652 2 Federal National Mortgage Assn. 0.500% 5/27/15 600 602 2 Federal National Mortgage Assn. 0.500% 7/2/15 1,425 1,430 2 Federal National Mortgage Assn. 0.500% 9/28/15 1,035 1,038 2 Federal National Mortgage Assn. 4.375% 10/15/15 175 191 2 Federal National Mortgage Assn. 1.625% 10/26/15 75 77 2 Federal National Mortgage Assn. 0.375% 12/21/15 300 299 2 Federal National Mortgage Assn. 5.000% 3/15/16 25 28 2 Federal National Mortgage Assn. 0.500% 3/30/16 1,325 1,324 2 Federal National Mortgage Assn. 2.375% 4/11/16 800 841 2 Federal National Mortgage Assn. 0.375% 7/5/16 525 521 Private Export Funding Corp. 3.050% 10/15/14 175 182 Total U.S. Government and Agency Obligations (Cost $316,408) Shares Temporary Cash Investment (1.3%) Money Market Fund (1.3%) 3 Vanguard Market Liquidity Fund (Cost $4,370) 0.136% 4,370,277 Total Investments (99.9%) (Cost $320,778) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2—
